ORDER
The movant was disbarred on September 30, 1966, for knowingly filing false and fraudulent pleadings in a court proceeding. In re: Miniará, Ky., 406 S.W.2d 736 (1966).
On April 18, 1989, the movant filed his application for reinstatement.
The Character and Fitness Committee, after a hearing and an investigation, has recommended that reinstatement be granted. The Trial Commissioner has reported in favor of the application. The Continuing Legal Education Commission has approved the application. The movant has passed a reinstatement examination and the Multi-state Professional Responsibility Examination. The Board of Bar Examiners and the Board of Governors of the Kentucky Bar Association have recommended reinstatement.
The Court, having examined the record and being duly advised, adopts the recommendation of the Board of Governors. Accordingly, it is ordered that James B. Min-iard, upon payment of all costs, expense, and the current year’s dues, is reinstated to the Kentucky Bar Association and to the practice of law in this Commonwealth.
All concur.
ENTERED: February 14, 1991.
(s) Robert F. Stephens Chief Justice